        Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA

GWENDOLYN TEAL,                               )
                                              )   Civil Action No.
     Plaintiff,                               )
                                              )
v.                                            )   JURY TRIAL DEMANDED
                                              )
BRILL, INC.,                                  )
                                              )
  Defendant.                                  )
_________________________________             )

                        COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Gwendolyn Teal, by and through her undersigned

counsel, and files her Complaint for Damages against Defendant Brill, Inc.

(“Defendant”), stating as follows:

                          NATURE OF COMPLAINT

                                         1.

        Plaintiff brings this action to recover damages for Defendant’s unlawful

discrimination and retaliation in violation of Title VII of the Civil Rights Act

(“Title VII”), the Civil Rights Act of 1991, 42 U.S.C. § 1981, et. seq. (“Section

1981”), and the Equal Pay Act (“EPA”).
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 2 of 18




                            JURISDICTION AND VENUE

                                            2.

         Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§

1331, 1343(a)(4), and 42 U.S.C. § 1981.

                                            3.

         Defendant is subject to specific jurisdiction in this Court over the claims

asserted in this action. In addition, a substantial part of the events or omissions

giving rise to Plaintiff’s claim occurred in this District. In accordance with 28

U.S.C. §§ 1391(b)(1) and (2) and 42 U.S.C. § 1981, venue is appropriate in this

Court.

                                       PARTIES

                                            4.

         Plaintiff is a female citizen of the United States of America and is subject to

the jurisdiction of this Court.

                                            5.

         Defendant is a corporation organized under the laws of the State of

Delaware and qualified to do business in Georgia, and at all times material hereto

has conducted business within this District.




                                            2
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 3 of 18




                                         6.

      Defendant conducts business at 1912 Montreal Road, Tucker, Georgia,

30084.

                                         7.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Registered Agent Solutions, Inc., 900 Old

Roswell Lakes Pkwy, Suite 310, Roswell, GA, 30076.

                      ADMINISTRATIVE PROCEDURES

                                         8.

      Plaintiff filed her Charge of Discrimination before the U. S. Equal

Employment Opportunity Commission (“EEOC”) on December 4, 2020, alleging

violations under Title VII.

                                         9.

      On March 11, 2021, the EEOC issued its Notice of Dismissal and Right to

Sue letter (the “RTS”).

                                        10.

      Plaintiff files this Complaint within 90 days of her receipt of the RTS.




                                         3
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 4 of 18




                         FACTUAL ALLEGATIONS

                                       11.

      Plaintiff began her employment with Defendant on June 1, 2017 as an HR

Generalist through Execusource Staffing Agency.

                                       12.

      In September of 2019, Plaintiff was made a permanent, full-time employee

with Defendant with a salary of $65,000 annually.

                                       13.

      On July 6, 2020, Plaintiff was promoted to HR Manager and paid a salary of

$80,000.

                                       14.

      Plaintiff complained to Marcie Smedlund, her supervisor, that she was being

paid substantially less than her predecessor, a Caucasian male who was paid a

salary of $140,000.

                                       15.

      Plaintiff complained many times to Ms. Smedlund that she was being

subjected to discrimination by the Brad Hyden, the Plant Manager, based on her

race (African American) and gender (female).




                                        4
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 5 of 18




                                        16.

      Smedlund told Plaintiff that if Plaintiff took the position, it would not be

easy as a black woman.

                                        17.

      On or more of Plaintiff’s peers told her Hyden did not want a black woman

in the human resources department and that he would never listen to Plaintiff

because Plaintiff was black. Plaintiff continued to complain to Smedlund.

                                        18.

      Plaintiff provided training to Magalli Borja who had been promoted to HR

Generalist position, Plaintiff had vacated. Borja assumed some of Plaintiff’s duties

but did not assume the office on the plant floor as was required of the Human

Resources Generalist. Plaintiff remained assigned to the Plant floor.

                                        19.

      In June 2020, Hyden began relieving Plaintiff of other responsibilities.

Plaintiff also complained via text message to Smedlund, in August 2020, that

Hyden was excluding Plaintiff from meeting emails.

                                        20.

      Plaintiff was told by a black female coworker that Hyden was trying to turn

Smedlund against her. Plaintiff again complained to Smedlund and COO Mike


                                         5
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 6 of 18




Delaney, a Caucasian male, about Hyden’s discriminatory treatment.

                                       21.

      Smedlund then began to ignore Plaintiff and excluded Plaintiff from

important calls. Hyden also spoke with Jerry Prince, at another warehouse, and

instructed him to bypass Plaintiff and correspond with Smedlund only regarding

human-resources related issues.

                                       22.

      Hyden then removed Plaintiff from meetings ostensibly because of social

distancing protocols.

                                       23.

      Caucasian employees were not removed from the meetings.

                                       24.

      A black maintenance manager resigned due to Hyden’s racial discrimination

and told Smedlund that Hyden wanted the Plant to be Caucasian.

                                       25.

      On September 1, 2020, Defendant terminated Plaintiff’s employment.

                                       26.

      Any reason given for Plaintiff’s termination is pretext for unlawful

retaliation in response to Plaintiff engaging in protected activity under Title VII


                                        6
        Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 7 of 18




and the EPA.

                                CLAIMS FOR RELIEF

                                  COUNT I:
                          EQUAL PAY ACT VIOLATION

                                            27.

        Plaintiff re-alleges paragraphs 1-26, as if set forth fully herein.

                                            28.

        Plaintiff is a female and, therefore, a member of a protected class.

                                            29.

        At all times relevant, Defendant has been an employer subject to the EPA.

                                            30.

        Plaintiff performed work requiring equal skill, effort, and responsibility

under similar working conditions as male Human Resource Managers.

                                            31.

        Plaintiff was paid less than other Human Resource Managers who were

male.

                                            32.

        Defendant treated Plaintiff differently than other employees outside of

Plaintiff’s protected sex class. Any alleged non-discriminatory reason given by



                                             7
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 8 of 18




Defendant for treating Plaintiff differently than employees outside of Plaintiff’s

protected class is pretext for unlawful discrimination.

                                          33.

      As a direct and proximate result of Defendant’s actions and omissions,

Plaintiff has suffered damages, including lost wages.

                                          34.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s actions toward Plaintiff were reckless and undertaken in bad faith.

                                          35.

      Plaintiff is entitled to liquidated damages on her EPA claim.

                           COUNT II:
        RETALIATION IN VIOLATION OF THE EQUAL PAY ACT

                                          36.

      Plaintiff re-alleges paragraphs 1-26, as if set forth fully herein.

                                          37.

      Plaintiff is a female and a member of a protected class.

                                          38.

      Plaintiff’s complaints and opposition to disparate pay based on sex

constitute protected activity under the EPA.




                                           8
       Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 9 of 18




                                        39.

       Defendant subjected Plaintiff to adverse action (termination) because of her

protected conduct. The adverse action to which Plaintiff was subjected would

dissuade a reasonable employee from making or supporting a charge of

discrimination.

                                        40.

       There was a causal connection between the protected conduct and the

adverse action of termination. Defendant violated the EPA in its termination of

Plaintiff.

                                        41.

       As a direct and proximate result of Defendant’s violations, Plaintiff has

suffered economic and non-pecuniary damages.

                                        42.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                        43.

       Plaintiff is entitled to liquidated damages, lost wages and benefits,

compensatory damages, attorneys’ fees and costs, prejudgment interest,




                                         9
         Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 10 of 18




reinstatement or front pay in lieu thereof, and any other relief available under the

law.

                               COUNT III:
                         RACE DISCRIMINATION
               IN VIOLATION OF TITLE VII AND SECTION 1981

                                            44.

             Plaintiff re-alleges paragraphs 1-26, as if set forth fully herein.

                                            45.


         Plaintiff is an African American, and, therefore, a member of a protected

class.

                                            46.

         Title VII and Section 1981 prohibit Defendant from discriminating against

Plaintiff on the basis of race.

                                            47.

         Defendant violated Plaintiff’s rights under Title VII and Section 1981 by

terminating her employment on the basis of her race.

                                            48.

         Defendant intentionally discriminated against Plaintiff on the basis of her

 race.




                                             10
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 11 of 18




                                          49.

      Defendant treated Plaintiff differently than other employees outside of

Plaintiff’s protected class, including her Caucasian predecessor who was paid

substantially more. Any alleged non-discriminatory reason given by Defendant for

treating Plaintiff differently than employees outside of Plaintiff’s protected class is

pretext for unlawful discrimination.

                                           50.

      As a direct and proximate result of Defendant’s actions and omissions,

Plaintiff has suffered damages, including lost wages, emotional distress,

humiliation and other indignities.

                                           51.


      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s actions toward Plaintiff were undertaken in bad faith.

                                           52.

      The acts and omissions of Defendant were willful, malicious and in reckless

disregard of Plaintiff’s federally protected rights entitling Plaintiff to punitive

damages.




                                           11
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 12 of 18




                                           53.

      Defendant is liable for the damages caused by its discrimination against

Plaintiff.


                              COUNT IV:
             RETALIATION IN VIOLATION OF TITLE VII (RACE)
                          AND SECTION 1981

                                           54.

       Plaintiff re-alleges paragraphs 1-26, as if set forth fully herein.

                                           55.

       Plaintiff is an African-American female and a member of a protected class.

                                           56.

       Plaintiff’s complaints and opposition to race discrimination, constitute

protected activity.

                                           57.

       Defendant subjected Plaintiff to adverse action (to wit, termination) because

of her protected conduct. The adverse action to which Plaintiff was subjected

would dissuade a reasonable employee from making or supporting a charge of

discrimination.




                                           12
       Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 13 of 18




                                          58.

       There was a causal connection between the protected conduct and the

adverse action of termination. Defendant violated Title VII and Section 1981 in its

termination of Plaintiff.

                                          59.

       As a direct and proximate result of Defendant’s violations, Plaintiff has

suffered economic and non-pecuniary damages.

                                          60.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                          61.

       Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys’ fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.



                            COUNT V:
           SEX DISCRIMINATION IN VIOLATION OF TITLE VII

                                          62.

           Plaintiff re-alleges paragraphs 1-26, as if set forth fully herein.


                                           13
     Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 14 of 18




                                         63.

      Plaintiff is a female and, therefore, member of a protected class.

                                         64.

      Title VII prohibits Defendant from discriminating against Plaintiff on the

basis of sex.

                                         65.

      Defendant violated Plaintiff’s rights under Title VII by discriminating

against her and terminating her employment on the basis of her sex.

                                         66.

      Defendant intentionally discriminated against Plaintiff on the basis of her

 sex in violation of Title VII.

                                         67.

      Defendant treated Plaintiff differently than other employees outside of

Plaintiff’s protected class, including her male predecessor who was paid

substantially more. Any alleged non-discriminatory reason given by Defendant for

treating Plaintiff differently than employees outside of Plaintiff’s protected class is

pretext for unlawful discrimination.




                                          14
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 15 of 18




                                           68.

       As a direct and proximate result of Defendant’s actions and omissions,

Plaintiff has suffered damages, including lost wages, emotional distress,

humiliation and other indignities.

                                           69.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s actions toward Plaintiff were undertaken in bad faith.

                                           70.

       The acts and omissions of Defendant were willful, malicious and in reckless

disregard of Plaintiff’s federally protected rights entitling Plaintiff to punitive

damages.

                                           71.

      Defendant is liable for the damages caused by its discrimination against

Plaintiff.




                             COUNT VI:
             RETALIATION IN VIOLATION OF TITLE VII (SEX)

                                           72.

       Plaintiff re-alleges paragraphs 1-26, as if set forth fully herein.


                                           15
      Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 16 of 18




                                         73.

       Plaintiff is a female and, therefore, a member of a protected class.

                                         74.

       Plaintiff’s complaints and opposition to sex discrimination constitute

protected activity.

                                         75.

       Defendant subjected Plaintiff to adverse action (to wit, termination) because

of her protected conduct. The adverse action to which Plaintiff was subjected

would dissuade a reasonable employee from making or supporting a charge of

discrimination.

                                         76.

       There was a causal connection between the protected conduct and the

adverse action of termination. Defendant violated Title VII in its termination of

Plaintiff.

                                         77.

       As a direct and proximate result of Defendant’s violations, Plaintiff has

suffered economic and non-pecuniary damages.




                                          16
       Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 17 of 18




                                        78.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                        79.

       Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys’ fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.



       WHEREFORE, Plaintiff prays the court for judgment and relief as follows:

       (a)         General damages for mental and emotional suffering caused by

                   Defendant’s unlawful conduct on Plaintiff’s claims;

       (b)         Punitive damages on Plaintiff’s Title VII and Section 1981

                   claims based on Defendant’s willful, malicious, intentional, and

                   deliberate acts, including ratification, condonation and approval

                   of said acts;

       (c)         Damages for lost wages and benefits and prejudgment interest

                   thereon on all claims;

       (d)         Liquidated damages on Plaintiff’s EPA claims;



                                         17
     Case 1:21-cv-02367-JPB-JSA Document 1 Filed 06/08/21 Page 18 of 18




     (e)         Reasonable attorneys’ fees and expenses of litigation on all

                 claims;

     (f)         Trial by jury as to all issues;

     (g)         Prejudgment interest at the rate allowed by law on all claims;

     (h)         Declaratory relief to the effect that Defendant has violated

                 Plaintiff’s statutory rights on all claims;

     (i)         Injunctive relief of reinstatement, or front pay in lieu thereof on

                 all claims, and prohibiting Defendant from further unlawful

                 conduct of the type described herein; and

     (j)         All other relief to which she may be entitled.

     Respectfully submitted, this 8th day of June, 2021.

                                      BARRETT & FARAHANY

                                             s/ Ian E. Smith
                                             Ian E. Smith
                                             Georgia Bar No. 661492
                                             Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
iesmith@justiceatwork.com




                                        18
